          Case 7:20-cv-05754-KMK Document 15 Filed 12/28/20 Page 1 of 2
          Case 7:20-cv-05754-KMK Document 16 Filed 12/29/20 Page 1 of 2
                                                                                      Seyfarth Shaw LLP
                                                                                       620 Eighth Avenue

§Seyfarth                                                                       New York, New York 10018
                                                                                         T (212) 218-5500

                                               MEMOENDOR
                                                                         sE              F (212) 218-5526

                                                                               Ousenheimer@seyfarth.com
                                                                                         T (212) 218-3507

                                                                                        www.seyfarth .com


December 28, 2020

VIA ECF

Hon. Kenneth M. Karas
United States District Court for Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St. Courtroom 521
White Plains, NY 10601-4150

Re :   Jane McSpirit v. CoventBridge (USA), Inc., Civil Action No. 7:20-cv-05754 (KMK)

Dear Judge Karas:

       We represent Defendant CoventBridge (USA), Inc. ("CoventBridge") in the above-
referenced case. We write on behalf of both parties to seek Court approval for a 70-day stay of
proceedings pending completion of private mediation.

I.     Private Mediation

       The parties have agreed to a mediator. The parties are in the process of finalizing
dates, but the intention is to proceed with mediation on or around February 10, 2021 .

II.    Stay Of Proceedings

       We write on behalf of both parties to request a 70-day stay of proceedings pending
mediation , through and including March 8, 2021. This first request for a stay is sought for the
purpose of allowing the parties to preserve their resources while preparing for mediation. On or
before March 8, 2021, the parties will submit a joint status report apprising the Court as to the
status of settlement discussions and the outcome of the mediation.

        The following deadlines will be impacted by the parties' joint request for a stay: ( 1) the
deadline for the parties to meet and confer regarding the Rule 16 Initial Conference on
December 21 , 2020; (2) the deadline for the parties' to submit the joint case management and
scheduling order on January 4, 2021 ; and (3) the Initial Conference set for January 11 , 2021 at
11 :30 AM. [Dkt. 14]. Should the stay be granted , the parties respectfully request that the first of
these deadlines be due at least seven days following the expiration of the stay.

       We appreciate your attention to this matter.
         Case 7:20-cv-05754-KMK Document 15 Filed 12/28/20 Page 2 of 2
         Case 7:20-cv-05754-KMK Document 16 Filed 12/29/20 Page 2 of 2
                                                                      Hon. Kenneth M. Karas

§Seyfarth                                                                December 28, 2020
                                                                                    Page 2




Respectfully submitted,             Granted. The Parties are to provide a status report by
                                             3/31/21 .
SEYFARTH SHAW LLP                   So Ordered.


ISi Gena Usenheimer                 ~~
                                    12/28/20
Gena Usenheimer


GU:CD
